Case 1:14-cv-24414-KMW Document 139-1 Entered on FLSD Docket 03/22/2019 Page 1 of 7
Case 1:14-cv-24414-KMW Document 139-1 Entered on FLSD Docket 03/22/2019 Page 2 of 7




                          THE NATIONAL ASSEMBLY OF THE
                        BOLIVARIAN REPUBLIC OF VENEZUELA
              Speaking on behalf of the free, sovereign, and democratic people,

   Representing the highest national interests of the Venezuelan people, and based on the
   provisions of article 187, numeral 3 of the Constitution, approves the following:


       RESOLUTION CONFIRMING THE USURPATION OF THE OFFICE OF THE
     ATTORNEY GENERAL OF THE REPUBLIC AND IN SUPPORT OF THE SPECIAL
                          ATTORNEY GENERAL

                                          WHEREAS

   As reported by the National Assembly in a session held on November 10, 2016, among
   others, and by Resolution approved on September 12, 2018, Reinaldo Muñoz Pedroza
   cannot be considered to be the legitimate Attorney General of the Republic as he was
   not appointed in accordance with the applicable Constitutional procedure.
   Consequently, all acts and contracts adopted or entered into by him invoking his status
   as Attorney General of the Republic should be considered non-existent, pursuant to
   article 138 of the Constitution of the Republic. Accordingly, such acts and contracts
   shall not be enforceable against the State;

                                          WHEREAS

   Apart from the above, currently the international representation of the State, including in
   judicial and extrajudicial matters, shall pertain exclusively to the President of the
   National Assembly acting as Interim President of the Republic, as recognized by various
   countries of the international community;

                                          WHEREAS

   To exercise said judicial and extrajudicial representation, the Statute Governing the
   Transition to Democracy to Restore the Full Force and Effect of the Constitution of the
   Bolivarian Republic of Venezuela, article 15 provides for the office of the Special
   Attorney General. Mr. José Ignacio Hernández G. was appointed Special Attorney
   General by decision of the Interim President on February 5, 2019, and the appointment
   was approved by the National Assembly in ordinary session on February 27, 2019, all
   within the framework of the Constitution;
Case 1:14-cv-24414-KMW Document 139-1 Entered on FLSD Docket 03/22/2019 Page 3 of 7



                                         WHEREAS

   In spite of the foregoing, Reinaldo Muñoz Pedroza continues to usurp the
   representation of the Venezuelan State in foreign courts and has attempted to appoint
   representatives of the Venezuelan State in foreign courts and international arbitral
   tribunals;

                                         WHEREAS

   The actions described above hinder the defense of the interests of the State as a result
   of the usurpation of the Presidency of the Republic, which may result in harm to the
   public assets.

                                          AGREES

   ONE. To ratify that all acts and contracts adopted or entered into by Reinaldo Muñoz
   Pedroza, invoking his status as Attorney General of the Republic, shall be considered
   non-existent, in accordance with article 138 of the Constitution of the Bolivarian
   Republic of Venezuela. Accordingly, such acts and contracts shall not be enforceable
   against the State.

   TWO. To confirm that any judicial or extrajudicial representation of the Venezuelan
   State, including in international arbitration proceedings, pertains exclusively to the
   Special Attorney General in accordance with article 15 of the Statute Governing the
   Transition to Democracy to Restore the Full Force and Effect of the Constitution of the
   Bolivarian Republic of Venezuela, or to any lawyer appointed by the Special Attorney
   General.

   THREE. To urge foreign courts, international arbitral tribunals, and any other foreign
   State authority to not accept Reinaldo Muñoz Pedroza, or any lawyer by him appointed,
   as representative of the Venezuelan State.

   FOUR. To publish the present Resolution.
Case 1:14-cv-24414-KMW Document 139-1 Entered on FLSD Docket 03/22/2019 Page 4 of 7



   Signed, sealed, and issued at the Federal Legislative Palace, seat of the National
   Assembly of the Bolivarian Republic of Venezuela. Caracas, March 19, 2019.
   209th Year of the Independence, 160th Year of the Federation.

                                        [      ]

                        JUAN GERARDO GUAIDÓ MARTINEZ
                                  President
       [       ]                               [     ]
   EDGAR JOSE ZAMBRANO RAMIREZ           IVAN STALIN GONZALEZ MONTAÑO
       First Vice-President                    Second Vice-President

        [      ]                                    [     ]
   EDINSON DANIEL FERRER ARTEAGA               JOSE LUIS CARTAYA PIÑANGO
        Secretary                                   Undersecretary
Case 1:14-cv-24414-KMW Document 139-1 Entered on FLSD Docket 03/22/2019 Page 5 of 7




                                    CERTIFICATE OF TRANSLATION


          I, Aura COLMANNI, declare pursuant to 28 U.S.C. §1746, as follows:


          1.      I am a professional translator, holder of an M.A. degree in Translation from
   Sorbonne University, Paris, France;
          2.      I am totally fluent in Spanish and English, and capable of translating accurately
   between the two languages;
          3.      The English-language text is a full and accurate translation of the attached
   Spanish-language document.


          I declare under penalty of perjury under the laws of the United States of America that the
   foregoing is true and correct.




   Aura Colmanni - Translator
   March 21, 2019


   601 Massachusetts Ave, NW
   Washington, DC 20001
Case 1:14-cv-24414-KMW Document 139-1 Entered on FLSD Docket 03/22/2019 Page 6 of 7

            Republica Bolivariana de Venezuela
            Asamblea Nacional
            Caracas - Venezuela




                           LA ASAMBLEA NACIONAL
                DE LA REPÚBLICA BOLIVARIANA DE VENEZUELA
                Como vocera del pueblo libre, soberano y democrático,

     En representación de los más altos intereses nacionales del pueblo
     venezolano y con base en lo dispuesto en el artículo 187, numeral 3 de la
     Constitución, aprueba el siguiente

               ACUERDO DE RATIFICACIÓN DE LA USURPACIÓN
          DEL PROCURADOR GENERAL DE LA REPÚBLICA Y EN APOYO
                      DEL PROCURADOR ESPECIAL

                                    CONSIDERANDO
      Que tal y como la Asamblea Nacional lo ha venido denunciando, entre otras,
      en sesión celebrada en fecha 10 de noviembre 2016 y en Acuerdo aprobado
      el 12 de septiembre de 2018, Reinaldo Muñoz Pedroza no puede ser
      considerado como legítimo Procurador General de la República, pues no ha
      sido designado de conformidad con el procedimiento constitucional
      aplicable, con lo cual todos los actos y contratos adoptados o suscritos por
      este, invocando su condición de Procurador General de la República, deben
      considerarse inexistentes, de conformidad con el artículo 138 de la
      Constitución de la República, y que por ende, tales actos y contratos no
      serán oponibles al Estado;

                                    CONSIDERANDO
      Que al margen de lo anterior, actualmente la representación internacional
      del Estado, incluso en materias judiciales y extrajudiciales, recae
      exclusivamente en el Presidente de la Asamblea Nacional actuando como
      Presidente encargado de la República, tal y como lo han reconocido diversos
      países de la comunidad internacional;

                                    CONSIDERANDO
      Que para el ejercicio de esa representación judicial y extrajudicial, el
      Estatuto que rige la transición a la democracia para restablecer la vigencia
      de la Constitución de la República Bolivariana de Venezuela creó en su
      artículo 15 la figura del Procurador Especial, cargo para el cual fue
      designado el ciudadano José Ignacio Hernández G. por decisión del
      Presidente encargado de fecha 5 de febrero de 2019, aprobada por esta
      Asamblea Nacional en sesión ordinaria del 27 de febrero, todo ello en el
      marco de la Constitución;

                                    CONSIDERANDO
      Que a pesar de lo anterior, el ciudadano Reinaldo Muñoz Pedroza ha
      continuado usurpando la representación del Estado venezolano en cortes
      extranjeras, e incluso, ha pretendido designar representantes del Estado
      venezolano en cortes extranjeras y tribunales arbitrales internacionales;
Case 1:14-cv-24414-KMW Document 139-1 Entered on FLSD Docket 03/22/2019 Page 7 of 7

            Republica Bolivariana de Venezuela
            Asamblea Nacional
            Caracas - Venezuela




                                     CONSIDERANDO
      Que las señaladas actuaciones entorpecen la defensa de los intereses del
      Estado como consecuencia de la usurpación de la Presidencia de la
      República, pudiendo derivar de ello perjuicios al patrimonio público.

                                         ACUERDA
      PRIMERO. Ratificar que todos los actos y contratos adoptados o suscritos
      por Reinaldo Muñoz Pedroza, invocando su condición de Procurador General
      de la República, deben considerarse inexistentes, de conformidad con el
      artículo 138 de la Constitución de la República Bolivariana de Venezuela, y
      que por ende, tales actos y contratos no serán oponibles al Estado.

      SEGUNDO. Ratificar que la representación judicial y extrajudicial del Estado
      venezolano, incluso en arbitrajes internacionales, recae exclusivamente en el
      Procurador Especial designado de conformidad con el artículo 15 del
      Estatuto que rige la transición a la democracia para restablecer la vigencia
      de la constitución de la República Bolivariana de Venezuela, o en los
      abogados por este designados.

      TERCERO. Exhortar a las cortes extranjeras, a los tribunales arbitrales
      internacionales y a cualquier otra autoridad de Estados extranjeros a no
      aceptar la representación del Estado venezolano ejercida por el ciudadano
      Reinaldo Muñoz Pedroza o por alguno de los abogados por este designados.

      CUARTO. Dar publicidad al presente Acuerdo.

      Dado, firmado y sellado en el Palacio Federal Legislativo, sede de la
      Asamblea Nacional de la República Bolivariana de Venezuela, en Caracas a
      los diecinueve días del mes de marzo de 2019. Año 209° de la
      Independencia y 160° de la Federación.




                                                                GONZALEZ MONTAA0
                                                        N Segundo Vicepresidente




                       NIEL EIRRERDRTEAGA          30    LUIS ARTAY PINANGO
                        Secretario   1                      Subsecretario
